Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. Applicant’s arguments filed on 04/29/2022 has been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,3,4 and 5 are rejected under 35 USC 103 as being unpatentable over Calhoun et al; (US 2019/0229808) in view of Hashemi et al; (US 2018/0039154) and further in view of Harel et al; (US 2013/0322509). 

Regarding claim 1, Calhoun discloses an optical and electrical hybrid beamforming transmitter;(a beamforming optical and electrical transmitter, see paragraph 67 and figure 6) comprising: a first photoelectric converter, adapted for converting a first optical signal into a first initial electric signal ;( first O/E converter 602 in the first (element level photonic integrated circuit (ELPIC) 110, see figures 3a and 6); a first adjusting circuit, coupled to the first photoelectric converter ;(first electronic phase element 604 and the first electronic gain control element 606 coupled to the first O/E converter 602 in the first ELPIC, see paragraph 68 and figures 3a and 6)  adapted for delaying the first initial electric signal formed by an antenna array to output a first adjusted electric signal; (first electronic phase element 604 and the first electronic gain control element 606 coupled to the first O/E converter 602 to provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 118, see paragraph 68 and figures 3a and 6) a second photoelectric converter, adapted for converting a second optical signal into a second initial electric signal ;(second O/E converter 602 in the second (element level photonic integrated circuit (ELPIC) 110, see figures 3a and 6); a second adjusting circuit, coupled to the second photoelectric converter, adapted for delaying the second initial electric signal according to output a second adjusted electric signal; (second electronic phase element 604 and the second electronic gain control element 606 coupled to the second O/E converter 602 to provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 118, see paragraph 68 and figures 3a and 6) wherein the first adjusting circuit and the second adjusting circuit; (first and second electronic phase element 604 and the second electronic gain control element 606, see figures 3a and 6) and the antenna array, (plurality antenna elements 318, see figure 3a) comprising: a first antenna, coupled to the first adjusting circuit ;(first antenna 318 coupled to the first ELPIC 110 , see figure 3a) and a second antenna, coupled to the second adjusting circuit, (second antenna 318 coupled to the second ELPIC 110 , see figure 3a) wherein the antenna array radiates electromagnetic wave according to the first adjusted electric signal and the second adjusted electric signal; (control of the phase and gain adjustments applied to the signals associated with first and second antenna element 118 is implemented by array control unit 146, see paragraph 70 and figure 1B).

However, Calhoun does not explicitly disclose according to an expected beam pattern, to the expected beam pattern; are calibrated to an initial phase, and a subsequent phase adjustment of the first initial electric signal and the second initial electric signal are applied in response to a calibration of the initial phase.

In a related field of endeavor, Hashemi discloses according to an expected beam pattern, to the expected beam pattern; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, see paragraph 84 and figure 6).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the boundary condition phase shifter of Hashemi with Calhoun to provide phase adjustment of each of the antenna element with high precision and the motivation is to provide accurate control of phase and amplitude control of plurality of antennas.

However, the combination of Calhoun and Hashemi and does not explicitly disclose are calibrated to an initial phase, and a subsequent phase adjustment of the first initial electric signal and the second initial electric signal are applied in response to a calibration of the initial phase.

In a related field of endeavor, Harel discloses are calibrated to an initial phase, and a subsequent phase adjustment of the first initial electric signal and the second initial electric signal are applied in response to a calibration of the initial phase ;(the beam forming circuit (adjusting circuit) is first provided a coarse tuning and further fine tuning of the beamformer is provided based initial coarse tuning, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the coarse and fine tuning of Harel with Calhoun and Hashemi to provide improved calibration of the selected antennas and the motivation improved tuning of the selected antennas. 


Regarding claim 2, Calhoun discloses the optical and electrical hybrid beamforming transmitter according to claim 1, wherein the first adjusting circuit further adjusts an amplitude of the first initial electric signal according to; (first electronic phase element 604 and the first electronic gain control element 606 coupled to the first O/E converter 602 to provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 118, see paragraph 68 and figures 3a and 6).

However, Calhoun does not explicitly disclose the expected beam pattern.

In a related field of endeavor, Hashemi discloses the expected beam pattern; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, see paragraph 84 and figure 6). (Motivation same as claim 1).

Regarding claim 3, Calhoun discloses the optical and electrical hybrid beamforming transmitter according to claim 1, further comprising: an amplifier, coupled to the first adjusting circuit and the first antenna ;(the ELPIC 110 with O/E converter, electronic phase element 604, electronic gain control element 606 coupled to the antenna element 110 includes electrical RF power amplifiers for substantially increasing an RF power output, see paragraph 69 and figure 6) adapted for amplifying the first adjusted electric signal to output an amplified electric signal, wherein the first antenna radiates according to the amplified electric signal ;(the ELPIC 110 with O/E converter includes electrical RF power amplifiers for substantially increasing an RF power output, see paragraph 69 and figure 6).


Regarding claim 4, Calhoun does not explicitly disclose the optical and electrical hybrid beamforming transmitter according to claim 1, wherein a phase of the first adjusted electric signal and a phase of the second adjusted electric signal are different.

In a related field of endeavor, Hashemi discloses the optical and electrical hybrid beamforming transmitter according to claim 1, wherein a phase of the first adjusted electric signal and a phase of the second adjusted electric signal are different; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, where boundary condition can be different for each antenna, see paragraph 84 and figure 6).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the boundary condition phase shifter of Hashemi with Calhoun to provide phase adjustment of each of the antenna element with high precision and the motivation is to provide accurate control of phase and amplitude control of plurality of antennas.

Regarding claim 5, Calhoun discloses the optical and electrical hybrid beamforming transmitter according to claim 1, further comprising: a controller, (array control unit 146,see figure 1b) coupled to the first adjusting circuit and the second adjusting circuit, adapted for setting formed by the antenna array and forming an adjustment command accordingly, (array control unit 146, coupled with the plurality ELPIC’s  110 each of the ELPIC consists electronic phase element 604, electronic gain control element 606, see figure 1b) wherein the first adjusting circuit and the second adjusting circuit generate the first adjusted electric signal and the second adjusted electric signal, respectively, according to the adjustment command; (control of the phase and gain adjustments applied to the signals associated with first and second antenna element 118 is implemented by array control unit 146, see paragraph 70 and figure 1B).

However, Calhoun does not explicitly disclose the expected beam pattern.

In a related field of endeavor, Hashemi discloses disclose the expected beam pattern; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, see paragraph 84 and figure 6). (Motivation same as claim 1).

Claim 6 is rejected under 35 USC 103 as being unpatentable over Calhoun et al; (US 2019/0229808) in view of Hashemi et al; (US 2018/0039154), further in view of Harel et al; (US 2013/0322509) and further in view of Ling et al; (US 2016/0127027).

Regarding claim 6, Calhoun discloses the optical and electrical hybrid beamforming transmitter according to claim 1, further comprising: a controller, (array control unit 146,see figure 1b) coupled to the first adjusting circuit and the second adjusting circuit, adapted for setting the initial phase and forming a second adjustment command accordingly, (array control unit 146, coupled with the plurality ELPIC’s  110 each of the ELPIC consists electronic phase element 604, electronic gain control element 606, see figure 1b) 

However, the combination of Calhoun, Hashemi and Harel does not explicitly disclose wherein the first adjusting circuit and the second adjusting circuit are calibrated to the initial phase according to the second adjustment command.

In a related field of endeavor, Ling discloses wherein the first adjusting circuit and the second adjusting circuit are calibrated to the initial phase according to the second adjustment command; (each transceiver configured into receive mode receives the  calibration signal and processes it to determine its phase/time of arrival to provide the adjusted beam control parameters; see paragraph 40 and figure 4b).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the calibration signal of Ling with Calhoun Hashemi and Harel to determine the initial phase of the plurality of the antenna elements and the motivation is to provide high and increased precision in the beamforming parameters.

Claim 7 is rejected under 35 USC 103 as being unpatentable over Calhoun et al; (US 2019/0229808) in view of Hashemi et al; (US 2018/0039154) further in view of Harel et al; (US 2013/0322509) and further  in view of TORFS et al; (US 2021/0384976).

Regarding claim 7, Calhoun discloses the optical and electrical hybrid beamforming transmitter according to claim 3, further comprising: and the first adjusting circuit, ;(first electronic phase element 604 and the first electronic gain control element 606 coupled to the first O/E converter 602 in the first ELPIC, see paragraph 68 and figures 3a and 6)  wherein the first photoelectric converter, the TIA, the first adjusting circuit, and the amplifier are packaged together; (first electronic phase element 604 and the first electronic gain control element 606 coupled to the first O/E converter 602 in each of the plurality ELPIC’s 110, array control unit 146 are implemented on the substrate 102, and further ELPIC 110 includes electrical RF power amplifiers, see paragraph 69 and figure 1b).

However, the combination of Calhoun, Hashemi and Harel does not explicitly disclose a transimpedance amplifier (TIA), coupled between the first photoelectric converter.

In a related field of endeavor, TORFS discloses a transimpedance amplifier (TIA), coupled between the first photoelectric converter ;(optical receiver 131 with photoelectric converter coupled to the TIA in a beamforming transmitter and receiver, see figure 5).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the transimpedance amplifier of TORFS with Calhoun, Hashemi and Harel to convert the current output from the photoelectric converter into a voltage signal and the motivation is to provide increased efficiency of the received electrical signal.

Claims 8-12 are rejected under 35 USC 103 as being unpatentable over Calhoun et al; (US 2019/0229808) in view of Hashemi et al; (US 2018/0039154) and further in view of Harel et al; (US 2013/0322509). 
Regarding claim 8, Calhoun discloses an optical and electrical hybrid beamforming receiver ;(a beamforming optical and electrical receiver, see paragraph 67 and figure 6)  comprising: an antenna array, (plurality antenna elements 318, see figure 3a)  comprising: a first antenna, adapted for receiving a first received electric signal; ;(first antenna 318 receiving the first electrical signal and coupled to the first ELPIC 110 , see figure 3a) and  a second antenna, adapted for receiving a second received electric signal; (second antenna 318 coupled to the second ELPIC 110 , see figure 3a) a first adjusting circuit, coupled to the first antenna, adapted for delaying the first received electric signal ;(first electronic phase element 604 and the first electronic gain control element 606 coupled to the first antenna 318 in the first ELPIC 110, see paragraph 68 and figures 3a and 6)  according formed by the antenna array to output a first adjusted electric signal; (first electronic phase element 604 and the first electronic gain control element 606 coupled to the first antenna 318 provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 318, see paragraph 68 and figures 3a and 6) a first electric-to-optic converter, coupled to the first adjusting circuit, adapted for  converting the first adjusted electric signal into a first optical signal; (the first E/O converter 602 in the first ELPIC 110 coupled to the first electronic phase element 604 and the first electronic gain control element 606, see paragraph 68 and figures 3a and 6) a second adjusting circuit, coupled to the second antenna, adapted for delaying the second received electric signal according to output a second adjusted electric signal; (second electronic phase element 604 and the first electronic gain control element 606 coupled to the second antenna 318 provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 318, see paragraph 68 and figures 3a and 6) wherein the first adjusting circuit and the second adjusting circuit; (first and second electronic phase element 604 and the second electronic gain control element 606, see figures 3a and 6), and a second electric-to-optic converter, coupled to the second adjusting circuit, adapted for converting the second adjusted electric signal into a second optical signal; (the second E/O converter 602 in the first ELPIC 110 coupled to the second electronic phase element 604 and the  second electronic gain control element 606, see paragraph 68 and figures 3a and 6).

However, Calhoun does not explicitly disclose to an expected beam pattern, to the expected beam pattern; are calibrated to an initial phase, and a subsequent phase adjustment of the first initial electric signal and the second initial electric signal are applied in response to a calibration of the initial phase.

In a related field of endeavor, Hashemi discloses to an expected beam pattern, to the beam pattern; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, see paragraph 84 and figure 6).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the boundary condition phase shifter of Hashemi with Calhoun to provide phase adjustment of each of the antenna element with high precision and the motivation is to provide accurate control of phase and amplitude control of plurality of antennas.

In a related field of endeavor, Harel discloses are calibrated to an initial phase, and a subsequent phase adjustment of the first initial electric signal and the second initial electric signal are applied in response to a calibration of the initial phase ;(the beam forming circuit (adjusting circuit) is first provided a coarse tuning and further fine tuning of the beamformer is provided based initial coarse tuning, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the coarse and fine tuning of Harel with Calhoun and Hashemi to provide improved calibration of the selected antennas and the motivation improved tuning of the selected antennas. 


Regarding claim 9, Calhoun discloses the optical and electrical hybrid beamforming receiver according to claim 8, wherein the first adjusting circuit further adjusts an amplitude of the first received electric signal; (the first ELPIC 110 coupled to the first electronic phase element 604 and the first electronic gain control element 606 for adjusting the amplitude and/or phase of the received electric signal form the antenna 118, see paragraph 68 and figures 3a and 6).

However, Calhoun does not explicitly disclose the expected beam pattern.
In a related field of endeavor, Hashemi discloses the beam pattern; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, see paragraph 84 and figure 6). (Motivation same as claim 8).
 
Regarding claim 10, Calhoun discloses the optical and electrical hybrid beamforming receiver according to claim 8, further comprising: an amplifier, coupled to the first antenna and the first adjusting circuit ;(the ELPIC 110 with O/E converter, electronic phase element 604, electronic gain control element 606 coupled to the antenna element 110 and further includes electrical RF power amplifiers for substantially increasing an RF power output, see paragraph 69 and figure 6) adapted for amplifying the first received electric signal to output an amplified electric signal, wherein the first adjusting circuit delays the amplified electric signal ;(the ELPIC 110 with O/E  
and E/O converter includes electrical RF power amplifiers for substantially increasing an RF power output, see paragraph 69 and figure 6).

Regarding claim 11, Calhoun does not explicitly disclose the optical and electrical hybrid beamforming receiver according to claim 8, wherein a phase of the first adjusted electric signal and a phase of the second adjusted electric signal are different.

In a related field of endeavor, Hashemi discloses the optical and electrical hybrid beamforming receiver according to claim 8, wherein a phase of the first adjusted electric signal and a phase of the second adjusted electric signal are different; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, where boundary condition can be different for each antenna, see paragraph 84 and figure 6).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the boundary condition phase shifter of Hashemi with Calhoun and Harel to provide phase adjustment of each of the antenna element with high precision and the motivation is to provide accurate control of phase and amplitude control of plurality of antennas.

Regarding claim 12, Calhoun discloses the optical and electrical hybrid beamforming receiver according to claim 8, further comprising: a controller, (array control unit 146,see figure 1b) coupled to the first adjusting circuit and the second adjusting circuit, adapted for setting formed by the antenna array and forming an adjustment command accordingly, (array control unit 146, coupled with the plurality ELPIC’s  110 each of the ELPIC consists electronic phase element 604, electronic gain control element 606, see figure 1b) wherein the first adjusting circuit and the second adjusting circuit generate the first adjusted electric signal and the second adjusted electric signal, respectively, according to the adjustment command (control of the phase and gain adjustments applied to the signals associated with first and second antenna element 118 is implemented by array control unit 146, see paragraph 70 and figure 1B).

However, Calhoun does not explicitly disclose the expected beam pattern.

In a related field of endeavor, Hashemi discloses the expected beam pattern; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, see paragraph 84 and figure 6). (Motivation same as claim 8).

Claim 13 is rejected under 35 USC 103 as being unpatentable over Calhoun et al; (US 2019/0229808) in view of Hashemi et al; (US 2018/0039154), further in view of Harel et al; (US 2013/0322509) and in view of Ling et al; (US 2016/0127027).

 Regarding claim 13, Calhoun discloses the optical and electrical hybrid beamforming receiver according to claim 9, further comprising: a controller, (array control unit 146,see figure 1b) coupled to the first adjusting circuit and the second adjusting circuit, adapted for setting the initial phase and forming a second adjustment command accordingly, (array control unit 146, coupled with the plurality ELPIC’s  110 each of the ELPIC consists electronic phase element 604, electronic gain control element 606, see figure 1b)


However, the combination of Calhoun, Hashemi and Harel does not explicitly disclose wherein the first adjusting circuit and the second adjusting circuit are calibrated to the initial phase according to the second adjustment command.

In a related field of endeavor, Ling discloses wherein the first adjusting circuit and the second adjusting circuit are calibrated to the initial phase according to the second adjustment command ;(each transceiver configured into receive mode receives the  calibration signal and processes it to determine its phase/time of arrival to provide the adjusted beam control parameters; see paragraph 40 and figure 4b).


Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the calibration signal of Ling with Calhoun, Hashemi and Harel to determine the initial phase of the plurality of the antenna elements and the motivation is to provide high and increased precision in the beamforming parameters.

Claim 14 is rejected under 35 USC 103 as being unpatentable over Calhoun et al; (US 2019/0229808) in view of Hashemi et al; (US 2018/0039154), further in view of Harel et al; (US 2013/0322509).

Regarding claim 14, Calhoun discloses an optical and electrical hybrid beamforming signal processing method, adapted for a transmitter, ;(a beamforming optical and electrical transmitter, see paragraph 67 and figure 6) comprising: converting a first optical signal and a second optical signal into a first initial electric signal and a second initial electric signal, respectively ;( first and second O/E converter 602 in the first and second (element level photonic integrated circuit (ELPIC) 110, see figures 3a and 6); delaying the first initial electric signal and the second initial electric signal, respectively, according formed by an antenna array to output a first adjusted electric signal and a second adjusted electric signal; (first and second electronic phase element 604 and the first and second electronic gain control element 606 coupled to the first and second O/E converter 602 to provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 118, see paragraph 68 and figures 3a and 6) and radiating electromagnetic wave through the antenna array according to the first adjusted electric signal and the second adjusted electric signal, (first and second electronic phase element 604 and the first and second electronic gain control element 606 coupled to the first and second O/E converter 602 to provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 118, see paragraph 68 and figures 3a and 6) wherein the antenna array(plurality antenna elements 318, see figure 3a) comprises two antennas corresponding to the first adjusted electric signal and the second adjusted electric signal, respectively; (control of the phase and gain adjustments applied to the signals associated with first and second antenna element 118 is implemented by array control unit 146, see paragraph 70 and figure 1B).

However, Calhoun does not explicitly disclose to an expected beam pattern; calibrating to an initial phase; applying a subsequent phase adjustment of the first initial electric signal and the second initial electric signal in response to a calibration of the initial phase.

In a related field of endeavor, Hashemi discloses to an expected beam pattern; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, see paragraph 84 and figure 6).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the boundary condition phase shifter of Hashemi with Calhoun to provide phase adjustment of each of the antenna element with high precision and the motivation is to provide accurate control of phase and amplitude control of plurality of antennas.

However, the combination of Calhoun and Hashemi discloses applying a subsequent phase adjustment of the first initial electric signal and the second initial electric signal in response to a calibration of the initial phase.

In a related field of endeavor, Harel discloses applying a subsequent phase adjustment of the first initial electric signal and the second initial electric signal in response to a calibration of the initial phase;(the beam forming circuit (adjusting circuit) is first provided a coarse tuning and further fine tuning of the beamformer is provided based initial coarse tuning, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the coarse and fine tuning of Harel with Calhoun and Hashemi to provide improved calibration of the selected antennas and the motivation improved tuning of the selected antennas. 

Claim 15 is rejected under 35 USC 103 as being unpatentable over Calhoun et al; (US 2019/0229808) in view of Hashemi et al; (US 2018/0039154) further in view of Harel et al; (US 2013/0322509).

Regarding claim 15, Calhoun discloses an optical and electrical hybrid beamforming signal processing method, adapted for a receiver ;(a beamforming optical and electrical receiver, see paragraph 67 and figure 6) comprising: receiving a first received electric signal and a second received electric signal through two antennas of an antenna array ;(plurality of antennas 318 receiving the plurality of electrical signal and coupled to the first ELPIC 110 , see figure 3a)  respectively; delaying the first received electric signal and the second received electric signal, respectively, according formed by the antenna array to output a first adjusted electric signal and a second adjusted electric signal; (first and second electronic phase element 604 and the first and the second electronic gain control element 606 coupled to the first and the second antenna 318 provide gain and/or phase adjustments for providing an adjusted beamforming by the corresponding antenna element 318, see paragraph 68 and figures 3a and 6) and converting the first adjusted electric signal and the second adjusted electric signal into a first optical signal and a second optical signal, respectively; (the first and the second E/O converter 602 in the first and the second ELPIC 110 coupled to the first and the electronic phase element 604 and the first and the second electronic gain control element 606, see paragraph 68 and figures 3a and 6).

However, Calhoun does not explicitly disclose to an expected beam pattern; applying a subsequent phase adjustment of the first initial electric signal and the second initial electric signal in response to a calibration of the initial phase.


In a related field of endeavor, Hashemi discloses to an expected beam pattern; (each of the antenna is element is adjusted based on the adjustment of the phase and corresponding boundary condition phase shifter, see paragraph 84 and figure 6).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the boundary condition phase shifter of Hashemi with Calhoun to provide phase adjustment of each of the antenna element with high precision and the motivation is to provide accurate control of phase and amplitude control of plurality of antennas.

However, the combination of Calhoun and Hashemi does not explicitly disclose applying a subsequent phase adjustment of the first initial electric signal and the second initial electric signal in response to a calibration of the initial phase

In a related field of endeavor, Harel discloses applying a subsequent phase adjustment of the first initial electric signal and the second initial electric signal in response to a calibration of the initial phase;(the beam forming circuit (adjusting circuit) is first provided a coarse tuning and further fine tuning of the beamformer is provided based initial coarse tuning, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the boundary condition phase shifter of Hashemi with Calhoun to provide phase adjustment of each of the antenna element with high precision and the motivation is to provide accurate control of phase and amplitude control of plurality of antennas.


Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as reproduced below.

a. Garrett et al; (US 10559880) discloses a hybrid beamforming using both analog beamforming and digital beamforming circuit; see figure 2.

b. Hormis et al; (US 2020/0280127) discloses plurality of antenna arrays and repeater wherein the wireless repeater beamforms a receive signal at a first antenna array and retransmits via a second antenna array a beamformed signal, see figure 3.

c. Eldada et al; (US 9753351) discloses one dimensional beamforming and steering optical phase array of a two dimensional beam forming and steering solid-state lidar.

d. Wu et al; (Optical beam forming for phased-array antennas -2007 attached) discloses tuning of phase array antennas using a beamforming circuit, see figure 1.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636